Citation Nr: 1819818	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a colon disorder/irritable bowel syndrome (IBS) and hemorrhoids (claimed as residuals of an appendectomy in service).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1982, and also served in the Marine Corps Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  The Veteran's record is now in the jurisdiction of the Columbia, South Carolina, RO.  In September 2017 this matter was remanded for additional development.


FINDING OF FACT

The Veteran's current IBS and hemorrhoids are not shown to be related to hiss service, to include as due to an appendectomy therein.


CONCLUSION OF LAW

Service connection for a IBS (claimed as a colon disorder)  and hemorrhoids is not warranted.  38 U.S.C.§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in January 2011, and February 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2015 videoconference hearing the undersigned identified the issue and notified the Veteran of what is necessary to substantiate this claim.  The case was thereafter remanded for development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are partially unavailable; a formal finding of unavailability of all records was made in August 2011.  The Court has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.   See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  In August 2011, the RO notified the Veteran of the unavailability of his complete STRs.  He was afforded a VA examination in June 2015, and a September 2017 VA medical advisory opinion was obtained .  He has not alleged prejudice from a notice or a duty to assist deficiency.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (i) a current disability (for which service connection is sought); (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

On September 1988 reenlistment examination the Veteran's abdomen, viscera, anus, and rectum were normal on clinical evaluation.  

An October 2001 colonoscopy showed small hemorrhoids.  A July 2006 colonoscopy showed hemorrhoids and small polyps in the distal ileum.  An August 2006 CT scan of the abdomen and pelvis was negative for pertinent abnormality.  A February 2011 colonoscopy noted a normal appearing mucosa in the cecum, ascending colon, transverse colon, descending colon and sigmoid colon without any evidence of masses, polyps, colitis, diverticula or other lesions.  Retroflex views were interpreted as normal apart from internal hemorrhoids.

At the January 2015 videoconference hearing the Veteran testified that he underwent an appendectomy in service.  He stated that he currently experiences stomach pain, but did not experience such until after service, and did not seek treatment during his time in the Reserves following active duty service. 

On June 2015 VA examination a diagnosis of internal or external hemorrhoids (diagnosed in 2000) was noted.  The examiner opined that the Veteran's hemorrhoids and recently diagnosed IBS were less likely than not due to military service based on a lack of evidence of a colon disorder or hemorrhoids in service.  

In a September 2017 VA medical opinion based on review of the record the consulting provider opined that it was less likely than not that the Veteran's internal hemorrhoids or IBS (the only colon disability shown during the pendency of the claim) were caused by service to include as due to an appendectomy in service.  The provider explained, invoking medical principles/medical literature how hemorrhoids develop, indicating that an appendectomy would play no role in the etio-pathogenesis of hemorrhoids, as the procedure would not put pressure on hemorrhoidal veins.  The provider also explained that while the exact cause of IBS is unknown, an appendectomy is not a known risk factor for development of IBS.

The record does not reflect, and it is not alleged, that hemorrhoids or IBS became manifest in service, and service connection on that basis is not warranted.  Regarding the asserted theory of entitlement, that these claimed disabilities are secondary to or complications of an appendectomy in service, the Board notes that although the Veteran's STRs are unavailable, it has been conceded that the Veteran underwent an appendectomy in service (based on his appendectomy scar and his deemed credible testimony regarding such surgery).  It is also not in dispute that he now has IBS and hemorrhoids.  What remains necessary to substantiate this claim is competent (medical, as the question is medical in nature) evidence that the current IBS and hemorrhoids are etiologically related to the appendectomy done in service.
The record contains two VA medical opinions in this matter, both against the Veteran's claim.  As was noted in the Board's September 2017 remand, the May 2015 examination opinion was inadequate (as it did not address the Veteran's expressed theory of entitlement).  However, the September 2017 opinion by a VA consulting provider (that it is less likely than not that the internal hemorrhoids and/or IBS were caused by service to include as due to an appendectomy therein) reflects familiarity with the record and includes rationale that cites to medical principles.  The consulting provider explained, citing to medical principles, why an appendectomy would not be an etiological factor for development of either hemorrhoids or IBS.  The Board finds the opinion to be probative evidence in this matter and, in the absence of competent evidence to the contrary, persuasive.  

The Veteran's own opinion relating his current IBS and hemorrhoids to service/an appendectomy therein is not competent (and probative) evidence in the matter.  He is a layperson, lacks the expertise to opine on what is a medical question, and does not cite to supporting medical evidence.

In light of the foregoing the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a colon disorder/IBS and hemorrhoids is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


